*387The Supreme Court affirmed the- judgment of the Common Pleas on May 11th, 1885, in the following opinion:
Per Curiam.
This amendment was no change in the form of the action. It «till remained a scire facias on a mortgage, and on the same mortgage recited in the writ. The use party remained the same .as before amendment made. A legal party was also added, but the mortgage recited in the writ showed. his name ought to be on the record to answer' the technical requirement of the law. We do not think this amendment is of the kind which makes it obligatory on the Court to continue the case to the next Court. Whether it should be continued rested in the sound discretion of the Court, which we will not review.
Judgment affirmed.